Citation Nr: 1002737	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for hepatitis C with 
cirrhosis and end state liver disease.

2.	Entitlement to service connection for adjustment disorder 
with mixed anxiety and depressed mood as secondary to 
hepatitis C with cirrhosis and end state liver disease.

3.	Entitlement to service connection for asbestosis as a 
result of asbestos exposure. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1972 to September 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 


FINDINGS OF FACT

1.	The Veteran's hepatitis C was incurred in service and is 
related to service.

2.	The Veteran's adjustment disorder with mixed anxiety and 
depressed mood is secondary to service connected hepatitis 
C with cirrhosis and end state liver disease.

3.	The evidence of record does not demonstrate that the 
Veteran asbestosis as a result of asbestos exposure, as 
defined by VA regulations. 


CONCLUSIONS OF LAW

1.	The Veteran's current hepatitis C condition was incurred 
during his active duty service. 38 U.S.C.A §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.	The Veteran's current adjustment disorder with mixed 
anxiety and depressed mood is secondary to hepatitis C 
with cirrhosis and end state liver disease. 38 U.S.C.A §§ 
1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

3.	The criteria for service connection for asbestosis as a 
result of asbestos exposure have not been met.  38 U.S.C.A 
§§ 1101, 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2007 and December 2007, the agency of original 
jurisdiction (AOJ) provided the notice then required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
of service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  In addition, the Veteran 
was provided with a notice of effective date and disability 
rating regulations pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA examination.  Consequently, the duty to notify 
and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for hepatitis C with cirrhosis and end 
state liver disease

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.

The Veteran stated to V. M. Spitzer, a private nurse 
practitioner, that during his military service he received 
immunization inoculations via jet injectors and admitted to 
sharing a razor with other soldiers.  See letter from V. M. 
Spitzer, dated January 2007.  The Veteran believed that these 
factors placed him at a high risk for hepatitis C. 

According to the Veteran's in-service treatment records there 
is no evidence of complaint or treatment for hepatitis C.  
The Veteran's August 1975 separation examination also does 
not report any abnormal liver conditions or of a hepatitis C 
diagnosis.  However, the Veteran was treated on several 
occasions for cuts and infections during service.  In 
December 1973, the Veteran was treated for lacerations to 
this right wrist from falling through a window.  The 
laceration was cleaned and sutured.  In May 1975, the Veteran 
was treated for a human bite wound.  The in-service treatment 
record reports the Veteran stated he was asleep when his 
sergeant bit the 1st finger on his left hand resulting in a 
laceration.  Then in August 1975, three weeks prior to his 
separation, the Veteran underwent surgery for an infection on 
his right hand.  See in-service treatment records, dated 
August 1972 to August 1975.

The majority of the post-treatment records in the file are 
from the Veteran's private medical professionals.  In October 
2005, Dr. R. Leon submitted a letter discussing the Veteran's 
history of severe cirrhosis of the liver and hepatitis C 
which led to anasarca.  Dr. Leon stated the Veteran is in the 
end state liver cirrhosis and requires a liver transplant.  
See Dr. R. Leon's letter, dated October 2005. 

Private treatment records dated between June 2004 and 
September 2005 from Dr. E. J. Perez also revealed the Veteran 
was diagnosed with hepatitis C and cirrhosis of the liver.  
He was subsequently referred to Dr. T. Kinsland and Shands 
Medical.  Dr. Kinsland stated the Veteran's risk factors were 
unclear but was diagnosed with hepatitis C approximately 
three years ago.  There was no history of hepatitis antiviral 
therapy and no history of liver biopsy.  The Veteran denied 
having blood transfusions and intravenous drug use.  See Dr. 
Kinsland letters and records, dated October 2007 to January 
2007.

The Veteran was also treated by Dr. G. Perry, a private 
physician, whose records report the Veteran was diagnosed 
with hepatitis C around 1996.  In January 2007, upon review 
of his medical records, Dr. Perry stated the Veteran did not 
have history of intravenous drug use but was diagnosed with 
hepatitis C and cirrhosis of the liver.  See Dr. G. D. Perry 
treatment records, dated June 2006 to January 2007.  Dr. 
Perry submitted a letter stating that the Veteran was 
hospitalized during service with an open wound and admitted 
to sharing razors with other servicemen and opined that this 
places him at a higher risk for hepatitis C exposure.  See 
Dr. G. D. Perry letter, dated January 2007.

Finally, in July 2007, the Veteran underwent a VA examination 
which reported the Veteran stated he was diagnosed with 
hepatitis C either in 2002 or 2004 and is currently awaiting 
a liver transplant.  The Veteran also reported he was 
diagnosed with cirrhosis two years ago.  The Veteran admitted 
to sharing toothbrushes and razors during service.  The 
Veteran also stated that he was injected with an airgun for 
inoculations prior to deployment.  However, he denied 
tattoos, blood exposure, intravenous drug use, intranasal 
cocaine use, and body piercings.  The VA examiner stated that 
it was "less likely as not [that hepatitis C was] caused by 
or a result of in-service events... [as] there is no objective 
evidence to support [the Veteran's] claims."  The VA 
examiner stated medical literature and records were reviewed 
and that "[a]irgun injectors and hepatitis C infection 
relationship is not well supported... with mixed opinion 
articles."  See VA examination, dated July 2007. 

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability that may be related to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Here, the 
Veteran is capable of recalling the events during service, 
such as sharing razors and toothbrushes, and being inoculated 
with airgun injectors, but the Veteran is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of his claimed condition. 

A VA examiner has opined that the Veteran's condition is not 
related to service.  However, the Board finds that the 
examination and opinion are inadequate as the VA examiner did 
not address the Veteran's in-service treatment records 
reporting lacerations and a human bite wound to his hand, as 
well as the surgery to treat an infection on his right hand.  
Furthermore, the VA examiner did not comment on the treatment 
records from private medical professionals who seem to 
provide positive nexus opinions. 

Therefore, while the record contains possible conflicting 
evidence as to the etiology of the Veteran's hepatitis C 
contraction, the medical evidence is at least in relative 
equipoise on this issue.  When the evidence is in relative 
equipoise, the benefit of the doubt doctrine provides that 
such reasonable doubt will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Resolving such reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran incurred disability from 
service.  38 U.S.C.A. § 5107.  The Board thus finds that 
service connection for hepatitis C with cirrhosis and end 
state liver disease is warranted.

Service connection for adjustment disorder with mixed anxiety 
and depressed mood as secondary to hepatitis C with cirrhosis 
and end state liver disease

The Veteran contends that his adjustment disorder with mixed 
anxiety and depressed mood are secondary to hepatitis C with 
cirrhosis and end state liver disease.  Service connection 
may be granted for disability shown to be proximately due to, 
or the result of, a service-connected disorder.  See 38 
C.F.R. § 3.310(a).  This regulation has been interpreted by 
the Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a non 
service-connected disorder by a service-connected disorder.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, service connection has been granted for 
hepatitis C with cirrhosis and end state liver disease.  
However, the Board must now determine whether the Veteran's 
adjustment disorder with mixed anxiety and depressed mood is, 
in fact, secondary to hepatitis C with cirrhosis and end 
state liver disease.  

According to the Veteran's in-service treatment record, there 
is no evidence that the Veteran complained of or was treated 
for anxiety, depression, or any other mental health 
conditions.  See in-service treatment records.  The Veteran's 
August 1975 separation examination also does not report any 
abnormal mental health conditions.  See separation 
examination.

In January 2007, the Veteran was treated by a private nurse 
practioner, V. M. Spitzer, who reported he was "in 
individual counseling and received psychopharma-cotherapy to 
address his severe levels of depression and related symptoms.  
See V. M. Spitzer letter, dated January 2007.  In March 2007, 
V. M. Spitzer stated that the Veteran's mental condition was 
"associated with his complex medical condition and the 
losses associated with it... Therapy has included both 
medications to treat the biological aspects of his depression 
and his has been done in close collaborations with the liver 
transplant... It is expected that [the Veteran] will continue 
to require this level of care for some time to come.  His 
medical condition and his depression are closely 
intertwined."  See V. M. Spitzer letter, dated March 2007.

The Veteran underwent a VA examination for his mental health 
in July 2007.  The VA examination reported no history of 
suicide or violence but noted his prior alcohol abuse.  The 
Veteran's symptoms are "depressed mood on most days than not 
and he attributes it to his medical condition, loss of 
employment and retirement benefits, relationship losses, loss 
of sexual functioning, thoughts about death, anxiety with 
restlessness and worry, loss of interest, concentration loss, 
withdrawal, sleep impairment."  The symptoms were since 2006 
and moderate.  The Veteran's Global Assessment Functioning 
score was 65.  The VA examiner opined that "[t]he temporal 
relationship between the onset of depressed mood accompanied 
by anxiety suggests a relationship between his medical 
condition and his mood changes.  He does not have a 
documented history of depression prior to his.  The impact of 
the medical condition on his lifestyle, employment, marriage, 
and finances contributes to this depressed mood and this is 
why the appropriate diagnosis is Adjustment Disorder and not 
Major Depressive Disorder."  See VA mental disorder 
examination, dated July 2007.

Consequently, based on the private nurse practioner and VA 
examiner's positive nexus opinions that there is a 
relationship between the Veteran's (now) service connected 
hepatitis C with cirrhosis and end state liver disease and 
his current adjustment disorder with mixed anxiety and 
depressed mood the Board finds service connection is 
warranted.  In granting this claim, the Board has resolved 
all doubt in the Veteran's favor.

Service connection for asbestosis as a result of asbestos 
exposure

The Veteran filed a claim for service connection for 
asbestosis as a result of asbestos exposure in January 2007. 

According to the service personnel records, the Veteran was 
an infantryman and fire crewman.  See DD 214.  The Veteran 
service treatment records do no report any treatment or 
complaints of asbestos exposure or any respiratory 
conditions.  See in-service treatment records.  In addition, 
the Veteran's August 1975 separation examination does not 
report abnormal respiratory disorders.  See separation 
examination. 

At the July 2007 VA mental health examination, the Veteran 
report that prior to service he worked at a gas station since 
the age of 14 and has worked in watermelon fields.  See VA 
mental disorder examination.  The Veteran stated to Dr. F. B. 
Gomes, a private physician, that later in life he was 
employed as a "fork lift operator loading trucks, truck 
driving, and laborer in general."  See Dr. F. B. Gomes 
letter, dated January 2003. 

The Board has reviewed all the private treatment records and 
VA examinations in the record.  There is no indication the 
Veteran has been diagnosed with or received treatment for 
asbestosis or any other respiratory condition. 

Despite the Veteran's claim, he is not competent or 
qualified, as a layperson, to render a diagnosis or an 
opinion concerning medical causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  In this case, there is none.  

Therefore, as there is no competent and probative evidence 
demonstrating that the Veteran has a diagnosis for 
asbestosis, service connection for such disorder is not 
warranted.  Without a disability, there can be no entitlement 
to compensation.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
Even assuming arguendo, that the Veteran does have a 
diagnosis for asbestosis, there is nothing in the record 
which suggests the Veteran was exposed to asbestos during 
service. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for asbestosis as a result of asbestos 
exposure.  As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.







ORDER

Service connection for hepatitis C with cirrhosis and end 
state liver disease is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Service connection for adjustment disorder with mixed anxiety 
and depressed mood as secondary to hepatitis C with cirrhosis 
and end state liver disease is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Service connection for asbestosis as a result of asbestos 
exposure is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


